      Case 4:19-cv-00051-ALM-KPJ Document 29 Filed 04/18/19 Page 1 of 1 PageID #: 592




       F*JL,:tr@ll
      Docurnent lutions, LP

                                                       AFFIDAVIT OF SERVICE
Cause Number: 4:19-cv-00051-ALM-KPJ

Luraco Health & Beauty, LLC
vs.

Vu Tran, et al.

MynameisMatthewWeiler, Iamovertheageofl8yearsofage lamauthorizedtodeliverSubpoenas,CitationsandothernotrceswithintheStateof
'l'exas I am not associated with the oarties here to nor interested in the outcome ofthis matter I am fully competent to testif,/ to the matters stated In this
affidavit   I have personal knowledge   ofthe facts and statements contained in this affidavit

On April 12,2019 at 9:30 AM I received these documents listed below

1) Summons

I was contracted to deliver these documents to Xuyen Chau Luc MFG. - Trading Co., LTD c/o Vu Tran at 5l l3
Cantera Lane, Richardson, TX 75082 or wherever he may be found.


On Aprif l2th,2019 at 5:00 PM I arrived at Mr. Tran's residence at 5113 Cantera Lane, Richardson, TX 15082.
As instructed, I remained outside the residence waiting for Mr. Tran to arrive home. At 7:00 PM a white Lexus
SUV pulled into the driveway of the residence. I approached the vehicle and the gentleman driving rolled down
the window. He confirmed to me that he was Vu Tran so I handed him the service papers. He then told me that "I
already told you I am not accepting service for this company". I told him I was instructed to deliver them to Vu
Tran. He then threw the documents onto the street.

I declare under penalty of perjury that the foregoing is true and correct.

Datet 4ll5l20l9




PSCl2183
Ex.7-31-19
STATE OF TEXAS
DENTON COUNTY
SUBSCIBED TO AND SWORN to before                            t i, l5Fhrv or kl.i \                zorl


       ry in and for the State ofTexas


                      MARIA A, PUTIDO
                 Notory Publlc. Slote of lexos
                 Comm. ErPr(eE I l'23'2019
                   Nololy lD | 3014E746




 3O1 Gommerce Street Suite 24O. Forl Worth, Texas                                        76102. Ph:817-87O-O33O. www.falcondocs.com
